DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                              Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statements filed on 04/08/2020 and 09/30/2020 are considered by examiner.

                                                                Drawings
4.           All drawings filed on 06/16/20 are approved by examiner.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



7.	Claims 1-3, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN107686471 (hereinafter “‘471”).
Regarding claim 1, ‘471 (e.g., Figs. 3, 4) shows an LLC converter comprising: a resonant network including a resonant capacitance element (Cr), a resonant inductance element (Lr), and an excitation inductance circuit (Cp, Lm); wherein the excitation inductance circuit includes a capacitance element (Cp) and an inductance element (Lm) connected in series.
 	‘471 does not disclose a minimum operating frequency of the LLC converter is higher than a resonant frequency of the capacitance element and the inductance element of the excitation inductance circuit.
	However, since the configurations of the converter in Figs. 3, 4 of ‘471 are exactly the same as those of the converter of the present application, thus limitations such as a minimum operating frequency of the LLC converter being higher than a resonant frequency of the capacitance element and the inductance element of the excitation inductance circuit as recited in claim 1 of the present application would be necessary for the converter in Figs. 3, 4 of ‘471 to be able operated. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize as a minimum operating frequency of the LLC converter being higher than a resonant frequency of the capacitance element and the inductance element of the excitation inductance circuit into the converter of ‘471 for the purpose of having the converter not to enter the capacitive region and being able operated.

claim 2, ‘471 shows wherein the LLC converter further includes a main isolation transformer (transformer shown in Figs. 3, 4); and the excitation inductance circuit (Cp, Lm) is provided across a primary winding of the main isolation transformer, a secondary output winding of the main isolation transformer, an additional primary winding of the main isolation transformer, or an additional secondary winding of the main isolation transformer.

Regarding claim 3, ‘471 shows wherein the LLC converter is a half-bridge LLC converter or a full-bridge LLC converter (e.g., Fig. 4: half-bridge LLC converter; Fig. 3: full-bridge LLC converter)

Regarding claim 6, ‘471 show wherein the excitation inductance circuit (Cp, Lm) is provided across the primary winding of the main isolation transformer (Figs. 3, 4)

Regarding claim 10, ‘471 show wherein the LLC converter is a half-bridge LLC converter (Fig. 4).

Regarding claim 11, ‘471 show wherein the LLC converter is a full-bridge LLC converter (Fig. 3).

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘471 in view of CN109361321 (hereinafter “’321”).
	Regarding claim 7, ‘471 shows an LLC converter comprising all the claimed subject matter as discussed above in section 7, except for wherein the excitation inductance circuit is provided across the 
the secondary output winding of the main isolation transformer.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize to utilize the excitation inductance circuit being provided across the secondary output winding of the main isolation transformer as taught in ‘321 into the LLC converter of ‘471 for the purpose of obtaining “effectively increasing converter power density and wide application range” (‘321, Abstract).

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘471 in view of CN 105553272 (hereinafter “’272”)
Regarding claim 8, ‘741 shows an LLC converter comprising all the claimed subject matter as discussed above in section 7, except for wherein the excitation inductance circuit is provided across the additional primary winding of the main isolation transformer.
However, ‘272 discloses also an LLC converter (e.g., Fig. 1), which has an excitation inductance circuit (Lm2) is provided across the additional primary winding (Np2) of the main isolation transformer (T).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize to utilize the excitation inductance circuit being provided across the additional primary winding of the main isolation transformer as taught in ‘272 into the LLC converter of ‘471 for the purpose of obtaining “high reliability, high efficiency, high power density characteristic of the converter” (‘272, abstract).

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘471 in view of KR101492964 (hereinafter “’964”).
claim 9, ‘471 shows an LLC converter comprising all the claimed subject matter as discussed above in section 7, except for wherein the excitation inductance circuit is provided across the additional secondary winding of the main isolation transformer.
However, ‘964 discloses also an LLC converter (Fig. 1) which has an excitation inductance circuit (Lm2) being provided across the additional secondary winding of the main isolation transformer (the right-hand side T1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize to utilize the excitation inductance circuit being provided across the additional secondary winding of the main isolation transformer into the LLC converter of ‘964 into the LLC power converter ‘471 for the purpose of enhancing the power efficiency of the converter with the high power density characteristic thereof.

Allowable Subject Matter
11.	Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	None of prior art of record taken alone or in combination shows wherein denoting Cm as a capacitance value of the capacitance element, Lm as an inductance value of the inductance element, Lm_eq_nom as a normal excitation inductance expected for the excitation inductance circuit, Lm_eq_min as a minimum excitation inductance expected for the excitation inductance circuit, fr as a resonance frequency of the resonance inductance element and the resonance capacitance element, and fsw_min as a minimum operating frequency of the LLC converter, in a case that the excitation inductance circuit is provided across the primary winding of the main isolation transformer, the capacitance value of the capacitance element and the inductance value of the inductance element satisfy following relationships as formulas recited in claim 4;  or claim 5, wherein Lm' represents an inductance value, Cm' represents a capacitance value, and N represents a multiple of a number of turns of the primary winding of the main isolation transformer with respect to a number of turns of a winding across which the excitation inductance circuit is provided.

				Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838